Citation Nr: 1030674	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) due to 
sexual trauma.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board initially observes that the Veteran filed a claim for 
service connection for PTSD; however, in light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), and the evidence discussed 
below, the Board has restated the issue on appeal as entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD.  

The Board notes that the Veteran's treatment records reflect 
multiple diagnoses of major depression disorder.  A private 
treatment record from April 1985 shows the Veteran was diagnosed 
with adjustment disorder with depressive features.  VA treatment 
records from 2006 and 2007 show the Veteran was variously 
diagnosed with major depressive disorder, major depression and 
PTSD.  An October 2007 letter from his VA readjustment therapist 
notes that the Veteran was diagnosed with PTSD due to military 
sexual trauma and references March 2006 treatment records.  

The Board notes that in Clemons the Court of Appeals for Veterans 
Claims (Court) indicated that it had jurisdiction to remand to 
the Board any matters that were reasonably raised below that the 
Board should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Court went on to indicate 
that a claim for benefits based on PTSD encompassed benefits 
based on an anxiety disorder and (or) a schizoid disorder because 
the evidence developed during the processing of the claim 
indicated that the symptoms for which that Veteran was seeking VA 
benefits may have been caused by an anxiety and (or) schizoid 
disorder.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Though the Veteran was not diagnosed with a psychiatric disorder 
while in service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  
Treatment records in the claims file as far back as 1985 reflect 
varying diagnoses of adjustment disorder with depressed mood, 
major depression, and PTSD.  The Veteran is competent to attest 
that he has experienced certain psychiatric symptoms since exit 
from service.  His reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  See McLendon, supra.  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.  

Therefore, the Board is of the opinion that the Veteran should be 
afforded a VA psychiatric examination to determine if he 
currently has any psychiatric disorders that are related to his 
period of service, including PTSD and major depression.  The 
Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

The Board also notes that the Veteran has been receiving mental 
health treatment through VA and the most recent records 
reflecting this treatment are from 2007.  There may be additional 
more current VA treatment records not included in the Veteran's 
claims file; these should be obtained.  See 38 C.F.R. § 
3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that recognizes his 
claim as being that of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, rather than for 
PTSD alone.  

2.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all VA treatment 
records regarding treatment, therapy or 
counseling received for the Veteran's 
psychological issues from March 2007 to the 
present.

3.  Once actions requested in paragraphs 1 
and 2 have been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent of severity, and etiology of 
any psychiatric disorder(s), including PTSD 
or major depression, that may be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such can be linked to an in-service 
stressor.  The claims file, including a copy 
of this Remand, must be made available to and 
reviewed by the examiner.  The examination 
report is to include a detailed account of 
all pathology present and of any tests deemed 
necessary.  Based on a review of the claims 
folder and the results of the examination, 
the examiner is asked to address the 
following:

a.  If a diagnosis of PTSD is appropriate, 
the examiner should specify: (1) whether each 
alleged stressor was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there is 
a link between the current symptomatology and 
one or more of the in-service stressors 
sufficient to produce PTSD.

b.  In addition, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as to 
whether any psychiatric disorder(s) found on 
examination, including depression, etc., 
is/are related to service in any way.  The 
examination report should include the 
rationale for all opinions expressed.

4.  If the benefit sought remains denied, the 
RO should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide the 
Veteran and his representative the requisite 
time to respond.  Thereafter, if indicated, 
the case should be returned to the Board for 
the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


